           Case 2:19-cv-00386-GMN-NJK Document 57 Filed 12/02/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4   ROBERT WHITE,                                   )
                                                     )        Case No.: 2:19-cv-00386-GMN-NJK
 5                        Plaintiff,                 )
           vs.                                       )    ORDER OF DISMISSAL PURSUANT
 6                                                         TO RULE 4(m) OF THE FEDERAL
                                                     )
 7   LAS VEGAS METROPOLITAN POLICE                   )      RULES OF CIVIL PROCEDURE
     DEPARTMENT, et al.,                             )
 8                                                   )
 9                        Defendants.                )

10          Plaintiff Robert White has failed to show good cause why this action should not be
11   dismissed without prejudice for failure to effect timely service as to Defendants Estate of Adria
12   Joseph, Officer R. Frost, and Officer Richards, pursuant to Fed. R. Civ. P. 4(m).
13          IT IS THEREFORE ORDERED that the action is hereby DISMISSED without
14   prejudice as to Defendants Estate of Adria Joseph, Officer R. Frost, and Officer Richards.
15                       2
            DATED this _____ day of December, 2020.
16
17
18                                                ___________________________________
                                                  Gloria M. Navarro, Judge
19                                                United States District Court
20
21
22
23
24
25


                                                Page 1 of 1
